internal_revenue_service number release date index number ------------------------------- -------------------------- -------------------------------- in re ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no ------------ telephone number -------------------- refer reply to cc psi b04 plr-151448-13 date date -------------------------------------------------- ---------------------------------------------------------- ----------------------------------------------------------------------- --------------------------- --------------------- --------------------- ----------------------------------- -------------------------- ------------------------ ------ legend grantor spouse trust child child child attorney date date year dear ---------------- facts this letter responds to your authorized representative’s letter of date requesting an extension of time pursuant to sec_2642 of the internal_revenue_code and sec_301 of the procedure and administration regulations to allocate spouse’s gst_exemption to a_trust the facts and representations submitted are summarized as follows on date grantor established an irrevocable_trust trust for the benefit of child child child and their descendants trust provides that upon grantor’s death the trustees are to divide trust into three equal shares one share for child one share for child and one share for child plr-151448-13 sec_4 of trust provides that while grantor is alive the trustees may distribute to or spend for the benefit of any one or more of the donees as much of the net_income and principal as the trustee in their sole discretion deem necessary or desirable to provide their proper health support and maintenance in reasonable comfort sec_5 paragraph a a provides that the trustee may distribute for the benefit of any one or more beneficiaries consisting of the child for whom the share was established or any of the child’s descendants as much of the net_income and principal as the trustees in their sole discretion deem necessary or desirable to provide for their proper health support education and maintenance in reasonable comfort at the death of a child until any beneficiary attains the age of the trustees are to distribute as much of the net_income as the trustees in their sole discretion deem necessary for a beneficiary’s proper health support education and maintenance all accumulated income is to be added to principal the trustees are to distribute one-third of the principal of a beneficiary’s share to them when they attain one-half of the principal of a beneficiary’s share is to be distributed to a beneficiary when the beneficiary attains the age of and the balance of a beneficiary’s share is to be distributed to a beneficiary when the beneficiary attains the age of attorney prepared and timely filed grantor and spouse’s form sec_709 united_states gift and generation-skipping_transfer_tax returns reporting the year transfers to trust grantor and spouse elected to gift-split on their form sec_709 thus grantor and spouse each reported half of the gifts made to trust on their respective returns grantor and spouse had intended for trust to have a zero inclusion_ratio however attorney allocated the exemption_amount for the entire value of the combined gifts to trust on grantor’s return and no exemption was allocated on spouse’s return attorney died on date the error was discovered when attorney’s files were transferred to another attorney you have requested an extension of time to allow spouse to make an election under sec_2642 to allocate gst_exemption to the transfers to trust in year effective as of the date of the transfers to trust law and analysis sec_2513 provides that a gift made by one spouse to any person other than his spouse shall be considered as made one-half by him and one-half by his spouse but only if at the time of the gift each spouse is a citizen or resident_of_the_united_states sec_2513 only applies if both spouses have signified their consent to the application of this section in the case of all such gifts made during the calendar_year by either while married to the other plr-151448-13 sec_2601 imposes a tax on every generation-skipping_transfer a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 as in effect for the year at issue provided that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating gst_exemption to lifetime transfers is to be treated as if not expressly prescribed by statute and taxpayers may seek an extension of time to make an allocation described in sec_2642 or b under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government plr-151448-13 sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose date is prescribed by a regulation and not expressly provided by statute in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore spouse is granted an extension of time of days from the date of this letter to allocate spouse’s available gst_exemption to the date transfers to trust the allocations will be effective as of the date of the transfers to trust and the value of the transfers to trust as determined for federal gift_tax purposes will be used in determining the amount of spouse’s gst_exemption to be allocated to trust the allocation should be made on supplemental form_709 and filed with the cincinnati service_center at the following address internal_revenue_service cincinnati service_center - stop cincinnati oh a copy of this letter should be attached to the supplemental form_709 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code specifically we are not ruling on whether the trust will have a zero inclusion_ratio as a result of the allocation of spouse’s gst_exemption to the transfers to the trust the rulings in this letter pertaining to the federal estate and or generation-skipping_transfer_tax apply only to the extent that the relevant sections of the internal_revenue_code are in effect during the period at issue plr-151448-13 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely by _____________________________ lorraine e gardner senior counsel branch office of associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes cc
